                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

THOMAS LEPRE,                            )
                                         )
             Petitioner,                 )
                                         )
       v.                                )      CASE NO. 2:19-CV-582-WKW
                                         )                [WO]
UNITED STATES OF AMERICA,                )
                                         )
             Respondent.                 )

                                     ORDER

      On October 11, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 4.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is TRANSFERRED to the United States District Court for the Southern

District of Mississippi pursuant to 28 U.S.C. § 1631.

      DONE this 5th day of December, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
